Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Applicants’ filing of the arguments and claim amendments on 12/01/2021 is acknowledged. Claims 2-98 have been cancelled. Claim 1 has been amended and new claims 99-117 have been added. Applicants’ arguments have been fully considered and are addressed below. It is noted that during an interview with Attorney Joshua Ney on 2/22/2022, the attorney clarified that the dosage regimen can be selected from any one of (a) through (g) in claim 1. Applicants’ claim amendments necessitated the modified rejections in this action. The action is made final. 

				Response to Applicants’ Arguments
(I) 103 rejection:
	Applicants argue that the Examiner has not established a prima facie case with respect to claim 1, as amended. In particular, the Examiner has not articulated any reason why it would have been obvious to administer the compound of formula (I), or a pharmaceutically acceptable salt thereof, in accordance with any of the specific dosing regimens recited in claim 1, as amended. Indeed, Anderson US does not describe any of the claimed dosing regimens.

(II) ODP rejections:
Applicants argue that As the Examiner acknowledges, the claims of the reference patents (’042, ’102, °397, and ’054) “are not explicit in teaching the dosage amounts as claimed” (or, indeed, any specific dosage regimens). The Examiner relies on the teachings of Anderson WO, the WIPO counterpart of Anderson US, to establish that claim 1 “would have been obvious over the combined reference claims and the prior art teachings.” However, for the reasons discussed above with respect to the Examiner’s rejection under 35 U.S.C. § 103, the Examiner has not established a prima facie case that the dosing regimens recited in claim 1, as amended, would have been obvious over the teachings of Anderson US, or Anderson WO. Accordingly, Applicant requests that the rejection of claim 1 be withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 99-117 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20150166589, hereinafter Anderson ‘589). 
Anderson ‘589 teachings are to prodrugs of pyridine amides useful as modulators of sodium channels, its pharmaceutically acceptable salts, and compositions. its use in a method of treating pain and lessening severity of pain in subjects (Abstract, [0007],  [0260], claim 33.
	Anderson ‘589 teaches the following compound in page 17, col. 1. 

    PNG
    media_image1.png
    542
    441
    media_image1.png
    Greyscale

The reference teaches pharmaceutically acceptable composition comprising the compounds and carriers in page 20 (col. 1, col. 2, also claim 13, 11, 14). The reference teaches that the pharmaceutically acceptable compositions of this invention can be administered to humans and other animals via different routes, e.g. oral, nasal etc. depending on the severity of the infection being treated.

Anderson ‘589 teach that the compounds of pyridine amides are useful as modulators of sodium channels (see claim 31). A method of treating or lessening the severity in a subject of chronic pain, gut pain, neuropathic pain, musculoskeletal pain, acute pain, inflammatory pain, cancer pain, idiopathic pain, postsurgical pain comprising administering to the subject an effective amount of the compound (see claim 33) and [0268-0280, 294]. 
	From the teachings of Anderson ‘589 a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use the compound as in the instant claims for treating or lessening the severity of pain in a subject in the dosage amounts as claimed because (i) Anderson ‘589 explicitly teach the same compound, its use in a method of treating or lessening the severity of pain in a 
One of ordinary skill in the art would have been motivated to administer the instantly claimed compound in the dosage amounts as claimed with a reasonable expectation of success in treating or lessen the severity of pain in a subject. Thus, claim 1 is addressed. As to claims 99, 104, 108, 110, 112, 114, 116 Anderson ‘589 explicitly teach that the dosage amount, e.g. 0.01 mg/kg to about 50 mg/kg of compound 9 can 
As to claims 100-103, 105-107, 109, 111, 113, 115, 117, Anderson ‘589 explicitly teach treating different types of pain, e.g. acute, chronic, neuropathic, postsurgical with the pyridone amide compounds as stated above. It is noted that bunionectomy is another surgical procedure and small fiber neuropathy is a type of peripheral neuropathy.  A person of ordinary skill in the art would have found it obvious to use compound 9 to treat different types of pain in expectation of reasonable amount of success and to provide therapeutic benefits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1, 99-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-20 of U.S. 9,163,042 (‘042) or claims 1-3, 11-15, 16 of U.S. 9,464,102 (‘102)  or claims 1, 2, 3, 6-18 of US 9828397 (‘397) or claims 1, 8, 9-23 of U.S. US 10253054 (‘054) in view of Anderson (Applicants cited IDS: WO 2015/089361, hereinafter Anderson ‘361).
 The instant claims as above. 
‘042 reference claims are to the compound: 4-(2-(4-fluoro-2-methylphenoxy)-4-(trifluoromethyl)benzamido)-2-oxopyridin-1(2H)-yl)methyl dihydrogen phosphate, its amorphous and crystalline form, its pharmaceutical composition and its use in a method of treating or lessening the severity in a subject of chronic pain, gut pain, neuropathic pain, musculoskeletal pain, acute pain, inflammatory pain, cancer pain, idiopathic pain with an effective amount of the compound comprising administering to the subject. (it is noted that the same compound as in the instantly claimed method is used here). 
‘102 reference claims are to the following compound, its pharmaceutical composition and its use in a method of treating or lessening the severity in a subject of chronic pain, gut pain, neuropathic pain, musculoskeletal pain, acute pain, inflammatory pain, cancer pain, idiopathic pain with an effective amount of the compound comprising administering to the subject.

    PNG
    media_image2.png
    365
    235
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    76
    409
    media_image3.png
    Greyscale

‘397 claims are to a compound (see below), composition and its use in a method of treating or lessening the severity in a subject of neuropathic pain, wherein neuropathic pain comprises post-herpetic neuralgia, diabetic neuralgia, painful HIV-associated sensory neuropathy, trigeminal neuralgia, burning mouth syndrome, post-amputation pain, phantom pain, painful neuroma, traumatic neuroma, Morton's neuroma, nerve entrapment injury, spinal stenosis, carpal tunnel syndrome, radicular pain, sciatica pain, nerve avulsion injury, brachial plexus avulsion injury, complex regional pain syndrome, drug therapy induced neuralgia, cancer chemotherapy induced neuralgia, anti-retroviral therapy induced neuralgia, post spinal cord injury pain, idiopathic small-fiber neuropathy, idiopathic sensory neuropathy or trigeminal autonomic cephalalgia.

    PNG
    media_image4.png
    351
    218
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    69
    399
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    418
    278
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    53
    447
    media_image7.png
    Greyscale

The reference claims of the above patent(s) are not explicit in teaching the dosage amounts as claimed even though administration of the effective amount of the compound is claimed. 
Anderson ‘361 teaches prodrugs of pyridine amides are useful in treating pain; teaches the same compound (4-(2-(4-fluoro-2-methylphenoxy )-4-( trifluoromethyl) benzamido )-2-oxopyridin- l (2H)-yl)methyI dihydrogen phosphate) used in the instant method claim, its pharmaceutical composition and its use in treating pain, e.g. chronic pain, gut pain, acute pain, neuropathic pain, inflammatory pain, postherpetic neuralgia, postsurgical pain, cancer pain, acute post-operative pain etc. (See claims 1, 13, 33). Further taught by the reference is that the compounds of the invention may be administered orally or parenterally at dosage levels of about 0.01 mg/kg to about 50 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to administer the compound as in the instant claims for treating pain from the reference claims of the patent(s) and Anderson because (i) the reference claim(s) teach the same compound,  4-(2-(4-fluoro-2-methylphenoxy)-4-(trifluoromethyl) benzamido)-2-oxopyridin-1(2H)-yl)methyl dihydrogen phosphate for the same indication, here treating pain; (ii) Anderson teach the use of the same compound, an effective amount of the same in treating pain with about 0.01 mg/kg to about 50 mg/kg. For example, 250 mg, 500 mg, 750 mg, 1000 mg, 1250 mg or 1500 mg of the compound can be administered to a subject for the treatment of pain if about 3.5 mg to about 21.5 mg/kg is administered to an average adult weighing 70 kg. This falls within the claimed ranges. It is within the skill of an artisan to adjust the dosage amounts, dosage regimen (e.g. frequency, dose etc.) based on factors like age, condition etc. as they are result effective parameter. Hence, the dosage regimen limitations in the claims would have been obvious to optimize to attain desire therapeutic effects. Optimization of 
One of ordinary skill in the art would have been motivated to administer the instantly claimed compound in the dosage amounts as claimed with a reasonable expectation of success in treating or lessen the severity of pain in a subject. Thus, claim 1 is addressed. As to claims 99, 104, 108, 110, 112, 114, 116 Anderson ‘361 explicitly teach that the dosage amount, e.g. 0.01 mg/kg to about 50 mg/kg of compound 9 can be administered one or more times/day and it depends on various factors. It is within the skill of an artisan to administer specific dosage amount(s) in the first and subsequent dose(s). As to claims 100-103, 105-107, 109, 111, 113, 115, 117, Anderson ‘361 explicitly teach treating different types of pain, e.g. acute, chronic, neuropathic, postsurgical, post-operative pain etc. with the pyridone amide compound as stated above. It is noted that bunionectomy is another surgical procedure and small fiber neuropathy is a type of peripheral neuropathy and a person of ordinary skill in the art would have found it obvious to treat the pain associated with them with the compound of Anderson.  A person of ordinary skill in the art would have found it obvious to use 4-(2-(4-fluoro-2-methylphenoxy)-4-(trifluoromethyl) benzamido)-2-oxopyridin-1(2H)-

					Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627